Citation Nr: 0028438	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 26, 1943 to January 
8, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in April 
1999.  The issue at that time was whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for pulmonary tuberculosis.  The Board 
found that the veteran had submitted new and material 
evidence to reopen his claim.  However, the claim was 
remanded to the RO for additional development.  The requested 
development has been completed, and as the decision of the RO 
has remained unfavorable to the veteran, the case has been 
returned to the Board for further review.  

The April 1999 Board decision noted that the veteran had 
raised the issue of whether or not the 1946 rating decision 
which originally denied him entitlement to service connection 
for pulmonary tuberculosis contained clear and unmistakable 
error.  This issue was found to not be inextricably 
intertwined with the issue of whether new and material 
evidence had been submitted, and was referred to the RO for 
formal adjudication.  The record indicates that a June 2000 
rating decision determined that the February 1946 rating 
decision which originally denied the veteran service 
connection for pulmonary tuberculosis did not contain clear 
and unmistakable error.  The veteran was notified of this 
decision in a June 2000 letter, but as of this date he has 
not submitted a notice of disagreement with the June 2000 
rating decision.  Therefore, the issue of whether or not the 
1946 rating decision which originally denied the veteran 
entitlement to service connection for pulmonary tuberculosis 
contained clear and unmistakable error is not currently 
before the Board.  


FINDINGS OF FACT

1.  The veteran's entrance examination is negative for a 
diagnosis or history of pulmonary tuberculosis; therefore, 
the veteran is entitled to the presumption of soundness.

2.  The evidence does not clearly and unmistakable show that 
pulmonary tuberculosis existed prior to entering active 
service. 

3.  Pulmonary tuberculosis was initially diagnosed during 
active service, and current medical evidence indicates 
continued disability.


CONCLUSION OF LAW

Pulmonary tuberculosis was incurred in his active military 
service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5108 
(West 1991); 38 C.F.R. §§ 3.304(b), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed pulmonary tuberculosis 
during active service.  He argues that he did not have 
pulmonary tuberculosis when he entered active service, and 
that there is no clear and unmistakable evidence to overcome 
the presumption of soundness and show that he had this 
disability prior to service.  Finally, the veteran contends 
that even if he had pulmonary tuberculosis prior to service, 
he was unaware of this disability, but that it increased in 
severity during service to the point that it was noted on 
discharge. 

As noted earlier, this case was previously before the Board 
in April 1999, at which time it was determined that the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for pulmonary tuberculosis.  If 
new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  Therefore, the Board will review the 
veteran's claim on a de novo basis.  38 U.S.C.A. § 5108 (West 
1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Where a veteran served ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and active tuberculosis becomes manifest 
to a degree of 10 percent within three years of the date of 
termination of service, such diseases shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  These presumptions are 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  

A history of preservice existence of conditions recorded at 
the time of entrance examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin, and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(1)(2). 

In order to rebut the presumption of soundness, the evidence, 
whatever it may be, must lead, clearly and unmistakably, to 
the conclusion that the injury or disease existed before the 
veteran entered the service.  Harris v. West, 203 F. 3d 1347 
(2000).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service, and if the 
government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993). The regulation requires 
that VA consider all of the relevant evidence of record when 
determining whether clear and unmistakable evidence exists to 
rebut the presumption, not just the persuasiveness of the 
evidence supporting pre-service incurrence of the disease or 
injury. See Vanerson v. West, 12 Vet. App. 254, 259 (1999), 
Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the service medical records reveals that the 
veteran was afforded an examination one week prior to 
induction to active service on April 19, 1943.  The 
respiratory system was found to be normal, and tuberculosis 
was not noted on this examination.  

The veteran was afforded an X-ray study on April 26, 1943, 
the date of his induction into active service.  This study 
was negative.  

Records from May 1943 show that an X-ray study of the 
veteran's chest was conducted.  Calcified hilum nodes were 
revealed, but the study was reported as negative.  

The remainder of the service medical records are negative for 
evidence of pulmonary tuberculosis until December 1945.  
Records dated December 3, 1945, state that pathology was 
found in the lungs during a routine separation examination.  
The physical examination was essentially negative, but an X-
ray study revealed a small area of increased density in the 
left second anterior interspace.  The stated diagnosis was 
diagnosis undetermined (pulmonary tuberculosis).  The records 
stated that this disability did not exist prior to entry, and 
was not due to the veteran's willful misconduct.  The veteran 
was transferred to a hospital for further study.  

Additional records from December 3, 1945, show that the 
veteran had been sent to the hospital from the separation 
center because of findings suspicious of tuberculosis on a 
chest X-ray study.  There had been no chills, fever, night 
sweats, cough, chest pain, or weight loss.  The veteran did 
not have any home exposure, and there was no family history 
of tuberculosis.  The general physical examination was 
essentially negative.  An examination of the chest revealed 
no evidence of pulmonary or cardiac disease.  The diagnosis 
was changed to tuberculosis, pulmonary, reinfection, minimal, 
arrested.  It was said to not have existed prior to service, 
and not to be due to misconduct.  

An additional chest X-ray study was conducted on December 6, 
1945.  This revealed a small zone of calcification in the 
left hilus.  There was a rather discrete nodular infiltration 
in the periphery of the left second and third interspace.  
The remainder of both lungs and pleural cavities was clear, 
and the heart and mediastinal structures were within normal 
limits.  The changes in the left second interspace were 
undoubtedly old inflammatory changes and probably 
tuberculous, but were believed to be arrested, with the 
findings those of a minimal arrested pulmonary tuberculosis.  

A January 1946 Report of a Board of Medical Survey conducted 
December 20, 1945, is contained in the service medical 
records.  The veteran was noted to have been admitted to the 
hospital on December 3, 1945, with the diagnosis of pulmonary 
tuberculosis due to an abnormal chest X-ray.  The veteran 
reported that he had never experienced lung problems, and 
that there was no family history of tuberculosis.  The April 
19, 1945, chest X-ray taken at the time of enlistment was 
noted to have been reported in the health record as negative.  
The veteran stated that he had not experienced chronic cough, 
chest pains, night sweats, hemoptysis, or loss of weight.  
The physical examination on admission to the hospital was 
normal.  The findings of the two December 1945 chest X-ray 
studies were noted.  The veteran was said to have been 
afebrile, asymptomatic, and ambulatory on admission.  The 
diagnosis of tuberculosis, pulmonary, reinfection, arrested, 
minimal, had been established on December 8, 1945.  It was 
the opinion of the board that the veteran's tuberculosis 
arose in the line of duty as an incident of service, and was 
of such a nature that further retention in the service could 
lead to aggravation of the disability.  His discharge from 
the service was recommended.  No further hospitalization was 
required.  Additional records show that the diagnosis of the 
Board Medical Survey was pulmonary tuberculosis, reinfection, 
arrested, minimal.  This was not due to misconduct, did not 
exist prior to service, and was incurred in the line of duty.  
This report was signed by Captain Norman.

The post service medical records include a VA hospital report 
dated October 1954.  The report states that the veteran had 
been admitted in July 1954 complaining mainly of productive 
cough.  The veteran dated the onset of his illness to April 
1954, when he had been gassed by carbon-monoxide from a 
leaking exhaust manifold on the truck he was driving.  His 
symptoms included a severe headache, weakness, nausea, and 
vomiting.  He was caught in a rainstorm several days later, 
and developed a fever, weakness, anorexia, and a productive 
cough.  There was sputum production, and mild chest pain on 
the right side with coughing.  He was diagnosed with 
pneumonia in May 1954.  However, he underwent a chest X-ray 
study, and was then told that he had pulmonary tuberculosis, 
and that hospitalization was recommended.  He was noted to 
have been previously hospitalized in service due to a spot on 
his lung.  Sputums on admission were positive for acid-fast 
bacilli.  An X-ray study of the chest revealed extensive 
fibroexudate disease occupying at least the upper half of the 
right chest and showing several small highlights suggestive 
of cavitation.  On the left there was fibroexudative disease 
underlying the first rib and in the first interspace, and 
scattered through the left lung down to the fifth rib 
anteriorly.  The diagnosis was pulmonary tuberculosis, far 
advanced, active for five months.  The X-ray studies from 
service had been requested, but had not yet been examined.  

In an October 1954 VA medical opinion from A. F. Cowan, the 
veteran's X-rays from service were forwarded for review.  Dr. 
Cowan stated that pulmonary tuberculosis was shown on the 
induction film and that it was re-infection type.  An 
advancement of the lesion was not demonstrated in subsequent 
X-ray films from service.  The doctor also stated that the 
film demonstrated an unstable lesion, and that the earliest 
film showing an unstable lesion was dated April 17, 1943.  
The degree of advancement was moderate.  Finally, the doctor 
stated that pulmonary tuberculosis was shown, that it was 
reinfection type, and that it was moderately advanced.  

An additional VA medical opinion was obtained from E. L. 
Libbert, M.D., in October 1954.  Dr. Libbert noted that the 
X-ray studies from service included studies dated April 17, 
1943, and April 27, 1943.  Dr. Libbert stated that both of 
these films showed multiple calcific deposits in the hilar 
region and, in addition, showed a soft flocculent 
infiltration behind the 4th anterior interspace of the right 
and the 2nd and 3rd anterior interspaces on the left.  The 
December 1, 1945, study did not show any evidence of 
inflammatory reaction on the right, but displayed fibrotic 
strand-like and nodular infiltrations in the left subapical 
region.  The December 5, 1945 film showed multiple calcific 
deposits in both hilar regions with small fibrous and 
calcific deposits in the right mid lung field adjacent to the 
lower portion of the hilum.  Dr. Libbert opined that all of 
these films showed evidence of some inflammatory process 
which was more extensive and had more evidence of active 
lesion at the time of induction than at the time of 
discharge.  The examination suggested reinfection type active 
pulmonary tuberculosis at the time of induction.  

Additional VA hospital records indicate that the veteran 
remained hospitalized from July 1954 to August 1956.  He 
underwent a right upper lobectomy and segmental resection of 
the lateral segment of the middle lobe in February 1956.  

The veteran was afforded a hearing before a VA hearing 
officer at the RO in May 1996.  He stated that he was first 
diagnosed as having tuberculosis when it was found on X-ray 
study during service in 1945.  He did not have any problems 
with tuberculosis either prior to or during active service.  
He did not experience any symptoms until after discharge from 
service.  He noted that the doctors during service had stated 
that his tuberculosis did not exist prior to active service.  
See Transcript.  

In a March 1997 letter, the veteran's private doctor, Arif 
Shakoor, M.D., opines that he believes the veteran developed 
tuberculosis in the line of duty during active service.  He 
stated that he had reviewed the January 1946 Board of Medical 
Survey report signed by Captain Norman, which had found that 
the veteran did not have any evidence of tuberculosis on 
entrance into active service, but that he had obviously 
developed it before discharge.  Dr. Shakoor noted that he was 
a specialist in tuberculosis, and opined that the veteran 
developed progressive infection with tuberculosis which 
ultimately led to gradual destruction of his lungs. 

The veteran's medical records, including his service medical 
records, were forwarded to a VA pulmonary specialist for 
review and to obtain an opinion in May 1997.  The VA doctor 
stated that he reviewed the veteran's service medical records 
extensively.  Furthermore, the October 1954 interpretations 
of the X-ray studies conducted in service were reviewed.  The 
VA doctor that he believed the veteran already had 
tuberculosis when he was inducted.  There was no evidence of 
aggravation during service, and the discharge diagnosis was 
tuberculosis, pulmonary reinfection, arrested, minimal.  The 
VA doctor notes that Dr. Shakoor did not have these records, 
and relied only upon the veteran's own statements.  He added 
that he was unable to find the letter from Captain Norman in 
the records.  In summary, the VA doctor believed that based 
on the descriptions of the films obtained shortly after 
induction and during service, the veteran had tuberculosis on 
induction, but it did not worsen at the time of discharge.  

An April 1998 letter from the Dr. Shakoor states that 
according to the records shown him by the veteran, the 
veteran had a clear chest X-ray study in 1943 at the time of 
his induction into active service.  He noted that the veteran 
had served in the Pacific theater, which is a region of the 
world that is endemic for tuberculosis.  The veteran was then 
discharged from service in 1945 after he had developed 
tuberculosis.  The January 1946 report which found that there 
was no evidence of tuberculosis upon entrance into service 
was again noted.  Dr. Shakoor opined that as a specialist in 
tuberculosis, he strongly felt that the veteran developed 
this disease while in service in the Pacific.  

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim.  The service medical 
records show that the veteran was diagnosed with pulmonary 
tuberculosis during active service.  The post service medical 
records show extensive treatment for this disability.  
Current medical records note that the veteran continues to 
experience disability due to tuberculosis, and the evidence 
includes medical opinion which relates the veteran's current 
disability to the pulmonary tuberculosis diagnosed during 
active service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

After careful review of the veteran's contentions and the 
evidentiary record, the Board finds that entitlement to 
service connection for pulmonary tuberculosis is merited.  
The evidence is insufficient to show that pulmonary 
tuberculosis clearly and unmistakably preexisted entrance 
into active service.  The veteran was initially diagnosed as 
having pulmonary tuberculosis during active service, and he 
continues to have disability as a result of this disease.  

The veteran's April 1943 entrance examination was negative 
for pulmonary tuberculosis.  Although a chest X-ray study 
conducted shortly after entrance into service revealed 
calcified hilum nodules, the study was listed as normal, and 
there was no diagnosis of pulmonary tuberculosis.  Therefore, 
the veteran is entitled to the presumption of soundness.  As 
noted above, the presumption of soundness may only be 
overcome by clear and unmistakable evidence.  

The medical evidence contains several opinions as to whether 
or not the veteran's pulmonary tuberculosis existed prior to 
active service.  On the one hand, the two October 1954 VA 
medical opinions found that the chest X-rays obtained on the 
veteran's entrance into active service and shortly thereafter 
revealed the presence of pulmonary tuberculosis.  Based on 
these studies, the VA doctors found that pulmonary 
tuberculosis existed prior to active service.  The May 1997 
opinion from the VA pulmonary specialist reviewed the reports 
of the same X-ray studies and reached an identical 
conclusion.  On the other hand, the January 1946 Report of 
Board of Medical Survey also specifically cited the April 19, 
1943, X-ray study obtained upon entrance into service.  The 
veteran's entire medical history was reviewed, including the 
records of his contemporaneous hospitalization.  The report 
stated that the veteran's tuberculosis did not exist prior to 
enlistment, and found that the tuberculosis arose in the line 
of duty.  This report was prepared by three medical officers, 
and signed by a fourth.  The private doctor stated in April 
1998 that the veteran showed him records that included the 
report of the April 1943 X-ray study and the January 1946 
report.  This doctor also reached the conclusion that 
tuberculosis did not exist prior to service, and that it 
developed during active service.  As the doctors who have 
reviewed the veteran's medical records have reached different 
conclusions regarding the same evidence, the Board finds that 
this evidence does not clearly and unmistakably demonstrate 
that his pulmonary tuberculosis existed prior to active 
service.  Therefore, the presumption of soundness has not 
been rebutted.  

The remaining evidence demonstrates that the veteran was 
initially diagnosed as having pulmonary tuberculosis during 
active service.  He required extensive treatment for this 
disability after discharge from active service, and continues 
to have disability as a result of this disease.  This 
evidence demonstrates that entitlement to service connection 
for pulmonary tuberculosis is warranted.  


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is granted.  



		
A. BRYANT
Veterans Law Judge
Board of Veterans' Appeals



 

